Citation Nr: 1432151	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  05-29 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability manifested by joint pain other than elbow pain, to include as a qualifying chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran served in the Army National Guard from December 1983 to April 2003.  He had periods of active duty from January 1991 to May 1991, from December 1995 to August 1996, and from October 2001 to September 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board notes that the procedural history of the matter currently before the Board is a lengthy one, involving multiple remands by the Board for additional development.  It was most recently before the Board in May 2013, at which time it was remanded for the Veteran to be scheduled for a VA examination in connection with his claim.  Although the requested examination was scheduled, the Veteran failed to report for that examination.  A supplemental statement of the case was issued in June 2013 and the matter was returned to the Board the following month.  Due to the Veteran's failure to report for his scheduled VA examination, the requested medical opinions were not obtained.  The Board thus found it necessary to request an opinion from a Veterans Health Administration (VHA) expert in December 2013.  The VHA opinion was returned to VA in January 2014 and the Veteran's claim is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The Veteran's complained-of knee, hip, neck, and low back pains have all been associated known clinical diagnoses and are not attributable to undiagnosed illness or otherwise to any period of active service.

2.  The Veteran's bilateral shoulder pain has been attributed to adhesive capsulitis that more likely than not has been caused by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability of the hip, knee, neck, or low back that is the result of disease or injury incurred in or aggravated by active military service, and no such disability may be presumed to have been due to an undiagnosed illness incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).

2.  The Veteran has adhesive capsulitis of the left and right shoulder joints that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  It also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
The RO received the Veteran's claims of service connection for joint pain in May 2003.  That same month, the RO sent to him a letter notifying him of the evidence required to substantiate his service connection claim.  Later, in March 2008, the Veteran was provided with notice specifically addressing the information and evidence necessary to substantiate a claim based on an undiagnosed illness and medically unexplained chronic multi-symptom illnesses.  That letter also advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, and included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice.  The Board also finds that the May 2003 and March 2008 notice letters comply with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Further, any error with respect to the timing of notice was effectively cured in this by the readjudication of the Veteran's claim via several supplement statements of the case following the March 2008 notice letter.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (holding that timing error can be effectively 'cured' by providing any necessary VCAA notice followed by a readjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim decided herein has been obtained.  The evidence includes his service treatment records (STRs), VA outpatient treatment records, private medical evidence, VA examination reports, records from the Social Security Administration, and numerous lay statements.  The Veteran has not identified any pertinent outstanding records and the Board is aware of none.  Accordingly, the Board concludes that all pertinent treatment records have been associated with the claims folder.  

The Board also finds that the medical evidence of record is adequate for the Board to rely upon to determine the merits of the Veterans' claim.  As noted in the introduction, the Board obtained an opinion from a VHA expert, who was asked to evaluate separately each allegedly painful joint and render etiology opinions and/or address whether the Veteran's joint pain was attributable to an undiagnosed illness.  A review of the opinion report shows that the VHA expert conducted a thorough review of the claims folder and the Board is satisfied that the information contained in the opinion report and treatment records is sufficient for the Board to evaluate the Veteran's claim.

II.  Analysis

In May 2003, the Veteran filed a claim for VA disability compensation, seeking service connection for, among other things, "joint pain," which he attributed to his service during Desert Storm.  Throughout the pendency of his claim, the Veteran has variously complained of cervical and lumbar spine, knee, hip, shoulder, and elbow pain, extant since his Persian Gulf War service.  (In a September 2012 decision, the Board denied a disability of the elbow manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, upon finding that the Veteran's bilateral elbow pain had been associated with medial epicondylitis, which was a known clinical diagnosis that was not attributable to any period of active service.)

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

Service connection may also be established on an alternative presumptive basis under 38 C.F.R. § 3.317, which provides that service connection may be warranted for veterans with service in the Southwest Asia theater of operations during the Persian Gulf War who exhibit objective indications of "a qualifying chronic disability" that became manifest during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2013).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines meets the criteria for a medically unexplained chronic multisymptom illness. 

An undiagnosed illness is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, laypersons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317(a)(2)(i).  A "medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  Id.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Here, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War from January 25, 1991, to April 23, 1991.  Thus, the Board finds that the Veteran is a Persian Gulf Veteran for the purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and could thus potentially qualify for service connection under 38 C.F.R. § 3.317.

The central issue in this case is whether any of the Veteran's complained-of joint pains can be ascribed to a known diagnosis and, if so, whether that disability is related to service or, if not, whether any complained-of pain is due to undiagnosed illness related to the Veteran's service in Southwest Asia.  Evidence relevant to this issue is summarized as follows.  The Veteran's STRs reflect complaints of joint pain in the hips and the legs and document a contusion to his left knee.  The Veteran's SSA records contain a diagnosis of osteoarthritis, with no reference to a specific joint, and a June 2002 treatment note records that the Veteran fell down a set of stairs, injuring his foot and left knee.  In January 2009, the Veteran underwent a VA orthopedic examination at which time he was diagnosed as having mild osteoarthritis of the left knee, left patella chondromalacia, mild cervical strain, and mild lumbar strain.  The examiner noted that the Veteran "reportedly" had an injury to the left knee during active duty service and opined that "[m]ore likely than not his current knee condition is a result from a one[-]time event that occurred in the service."  The examiner also noted evidence of cervical and lumbar strain and indicated that the Veteran had stiffness with increased motion but no neurological findings.  The examiner then opined that "more likely than not this is a result of any sort of work in the service."  As discussed in the Board's prior actions, the January 2009 VA examiner's opinion is inadequate for rating purposes because the examiner provided no supporting rationale for the opinion rendered.

The Veteran was provided with a VA examination in July 2011, at which time he appeared to have complained only of bilateral shoulder and elbow pain, which he reported began in June 2006.  The Veteran denied any specific injury to his shoulders or elbows.  Examination of the Veteran's shoulders revealed no tenderness, but did present evidence of impingement.  Palpation over the left and right medial epicondyle revealed some tenderness.  X-rays of the shoulders showed no fracture or dislocation and there was no significant arthritis present.  Regarding the Veteran's shoulders, the examiner stated that the Veteran did have some decreased motion and some adhesive capsulitis present, as well as some impingement, but that there was no gross rotator cuff weakness.  

An additional opinion was obtained in October 2012.  The examiner noted that the Veteran had sustained a contusion to his knee while in service, acknowledged that the Veteran had been complaining of spine, hip, and shoulder pain "for many years," and attributed the Veteran's left knee pain to his diagnosed osteoarthritis, his hip and back pain to degenerative arthritis, and shoulder pain to adhesive capsulitis.  However, the examiner provided no explanation for his opinions that these disabilities were not attributable to any period of active military service.  The examiner's opinion was thus determined to be inadequate for evaluation purposes and, as discussed in the introduction, the Board thereafter sought an opinion by a VHA expert.

The VHA expert undertook an extensive review of the Veteran's claims folder, and provided a 17-page opinion in response to the Board's request, that included 8 pages identifying the evidence of record that chronicled the Veteran's alcohol history, pain history, and pertinent medical history, to include that pertaining to the Veteran's chronic pancreatitis, kidney disease, and diabetic neuropathy of the feet.  The VHA expert also provided a chronological listing of pertinent laboratory findings, as well as of relevant lay statements of record.  

Regarding the Veteran's hip pain, the VHA expert opined that the Veteran's left and right hip pains are most likely caused by idiopathic avascular necrosis and secondary degenerative arthritis of both hips, stating that the osteoarthritic changes in the hips are a consequence of avascular necrosis.  The VHA expert then opined that idiopathic avascular necrosis was more likely than not due to cigarette smoking and sustained alcohol use, noting that the Veteran has a well-documented history of cigarette smoking and sustained alcohol use, both of which are well known risk factors for the development of idiopathic avascular necrosis.  The clinician indicated that records showed that the Veteran was hospitalized at age 31 for alcohol-induced pancreatitis and that he had end-stage atrophy of the pancreas with ongoing manifestations of exocrine and endocrine pancreatic insufficiency.  The clinician further opined that it was more likely than not that the Veteran's idiopathic avascular necrosis occurred prior to deployment, as the evidence of record shows a pattern of gradually escalating complaints of hip joint pain from 1996 forward.  She pointed out that in August 1996, the Veteran had stated that his leg and hip joints ached when he sat or stood for any length of time since before deployment and that extensive degenerative changes in both hips were noted as an incidental finding on a June 2003 x-ray, which was taken as part of a work-up for kidney disease.  The clinician found that this suggested longstanding avascular necrosis.  The VHA expert discussed various pieces of evidence dated from 2003 forward, noting the report of an October 2006 orthopedic consultation concluded that the Veteran's bilateral hip pain was due to avascular necrosis and secondary osteoarthritis.  The clinician also pointed out that an SSA disability examiner similarly indicated osteoarthritis of the hips, bilaterally, supported by x-ray findings.  

Regarding the Veteran's complaints of knee pain, the VHA expert first discussed the Veteran's in-service knee injury and opined that it was more likely than not the Veteran's acute pain following that injury resolved over weeks without permanent pain or disability.  The clinician indicated that x-rays performed at the time of the injury revealed no evidence of fracture or dislocation and that the report of a follow-up visit two days later documented that the Veteran's knee pain had resolved.  The clinician further noted that treatment notes from multiple visits thereafter failed to reveal any complaints of knee pain and that the Veteran had denied knee pain in April and May 2003.  The clinician also stated that the report of x-rays taken of the left knee in January 2002 showed pre-existing pathology of the left knee, as demonstrated by a calcified lesion in the distal femur, which most likely represented an old healed infarct, of which chronic alcoholism is a known risk factor, and also showed enthesopathy at the superior portion of the patella, which indicated periosteal reactivity.  Regarding the Veteran's allegation of knee pain since his in-service injury, made during the January 2009 VA examination, the VHA expert stated that that assertion was not supported by record, noting the large gap of time without complaints of knee pain from 2002 to 2008 and pointing out that lay evidence included amongst the Veteran's SSA records contained to references to any alleged knee pain.  

Concerning the Veteran's complaints of documented knee pain from 2008 forward, the VHA expert opined against an association with any undiagnosed inflammatory arthritis, as the report of a rheumatology evaluation for chronic fatigue syndrome ruled out the possibility that knee pain was from an undiagnosed inflammatory arthritis condition.  Ultimately, the VHA expert opined that the Veteran's complained of bilateral knee pain was caused by an undiagnosed hyperparathyroid metabolic bone disease secondary to intestinal malabsorption syndrome, a sequel of the Veteran's alcohol-induced pancreatitis.  As support for her opinion, the clinician again pointed out that the Veteran was hospitalized in 1989 for alcohol-induced pancreatitis and that imaging studies of the abdomen done in July 2003 showed an atrophic pancreas, which confirmed that the Veteran's pancreas was non-functional.  As explained by the VHA expert, the consequences of atrophic pancreas are chronic diarrhea from exocrine pancreatic insufficiency.  The clinician also noted that laboratory testing in October 2001 showed microalbuminuria with a moderate amount of calcium oxalate, which suggested enteric hyperoxaluria secondary to intestinal malabsorption from chronic pancreatitis.  The clinician further pointed out that an October 2005 treatment record indicated that the Veteran had diarrhea due to chronic pancreatitis and poorly controlled diabetes, as opposed to other causes such as amyloid, microscopic colitis, or sprue.  

The VHA expert went on to explain that intestinal malabsorption interferes with normal absorption of calcium and vitamin D, causing secondary hyperparathyroidism, the typical symptoms of which are bone pain, loss of energy, and difficulty sleeping.  The clinician found it notable that the Veteran connected the onset of diarrhea with the onset of gradually progressive joint pains, which description she found supported a diagnosis of secondary hyperparathyroidism from intestinal malabsorption.  She also indicated that a diagnosis of secondary hyperparathyroidism was supported by a December 2007 nephrology note recording very elevated levels of parathyroid hormone and very low levels of Vitamin D.  The VHA expert found that records contained in the claims folder supported a diagnosis of hyperparathyroidism as early as December 2002 and that current records also indicate that the Veteran's hyperparathyroidism is long-standing.  

The VHA expert then turned to the Veteran's complaints of neck pain, opining that neck pain, which was first documented in January 2009, is related to non-service connected factors.  The clinician noted that during the January 2009 VA examination, the Veteran reported having neck pain beginning in 1991, which was asymptomatic in service but gradually worsened after returning home from deployment during the Gulf War.  The clinician found, however, that the Veteran's allegation of neck pain since 1991 was not supported by the record, pointing out that neck pain was not documented until 2009 and that there was no evidence of complaints of neck pain contained in the Veterans' SSA records, to include those submitted in support of his claims for SSA disability benefits and to include the report of a February 2008 examination indicating no pain on motion of the neck.  The VHA expert opined that the Veteran's neck pain was related to his diagnosis of mild cervical strain rendered at the time of the January 2009 VA examination and stated that as the Veteran had then given no history of trauma.  It was felt likely that the cervical strain was a relatively recent subacute repetitive injury or that strained cervical postures resulted in a mild cervical strain.

Regarding the Veteran's complaints of low back pain, the VHA expert noted that the Veteran did not indicate low back pain on forms filed in 1991, 1992, 1996, and 2003, but did disclose back pain on his 2003 application for SSA disability benefits.  As with the Veteran's complaints of knee pain, the VHA expert linked the Veteran's complained-of low back pain to hyperparathyroid metabolic bone disease, stating that back pain is a well-recognized symptom of hyperparathyroidism and that metabolic bone disease is the most likely explanation for joint and bone pain while at rest.  Regarding the diagnosis of lumbar spine strain recorded on the January 2009 VA examination report, the VHA expert indicated that that diagnosis was rendered based on the evidence of mechanical pain noted on examination.  The clinician found no evidence to support a finding that lumbar spine strain was related to service or that an undiagnosed arthritis had caused the Veteran's mechanical pain.  The VHA expert did feel as though the back pain complained of in 2003 was the same as the back pain currently complained of but again attributed the pain to hyperparathyroid metabolic bone disease.  Notably, the VHA expert also indicated that the Veteran had been diagnosed as having diabetic microangiopathy in June 2003 based on the results of vascular studies done to evaluate his bilateral leg pain, involving his buttock, thighs, and calf while at rest and on exertion.  She stated that if the Veteran had confused buttock pain with back pain at that time, then it is likely that any back pain made worse on exertion was related to diabetic microangiopathy, but that diabetic microangiopathy would not explain pain occurring at rest.  

Regarding the Veteran's complained-of shoulder pain, the VHA expert opined that it was more likely than not the Veteran's shoulder pain and loss of mobility was due to adhesive capsulitis and noted the evidence of record to support a diagnosis of adhesive capsulitis.  The VHA expert then opined that it was more likely than not that the Veteran's adhesive capsulitis was related his service-connected diabetes, as development of bilateral adhesive capsulitis is a known complication in patients with long-standing diabetes.  As support for this opinion, the clinician cited to treatise evidence.  

Upon review of the evidence, the Board finds that, to whatever extent the Veteran has at any point suffered from a disability manifested by hip, knee, neck, back and/or shoulder pain, those symptoms have been ascribed to known diagnoses.  Indeed, the VHA expert opined that the Veteran's bilateral hip pain is due to avascular necrosis and secondary degenerative arthritis.  The VHA expert also attributed the Veteran's complaints of knee and low back pain made during the pendency of the appeal to be caused by undiagnosed hyperparathyroid metabolic bone disease, secondary to intestinal malabsorption syndrome, consequential to the Veteran's alcohol-induced pancreatitis.  The Veteran's neck pain was also related to his diagnosed cervical strain and his bilateral shoulder pain to his diagnosed adhesive capsulitis.  The Board finds that the VHA expert's opinions regarding the etiology of the Veteran's complained-of joint pains are adequately supported by the reasons stated in her opinion report, which reasons are consistent with the evidence of record and are based on the VHA clinician's expertise as a medical professional.  Thus, service connection for a disability manifested by hip, knee, neck, back and/or shoulder pain is precluded under the statutes and regulations that govern claims based upon service in the Persian Gulf, as those provisions require a qualifying chronic disability as defined above, such as an undiagnosed illness.  In this regard, the Board notes that the use of "undiagnosed hyperparathyroid metabolic bone disease" does not qualify the Veteran for presumptive service connection as hyperparathyroid metabolic bone disease is a clinical diagnosis.  The Board finds that the VHA clinician's use of "undiagnosed" was intended to mean not yet diagnosed as opposed to not capable of diagnosis.  Further, the VHA clinician discussed at length the evidence supportive of a diagnosis of such.  

While the Veteran may believe his hip, knee, neck, back and/or shoulder pain is due to an undiagnosed illness related to his service in Southwest Asia, as a lay person without the appropriate medical training or expertise, he is not competent to provide a probative opinion on a complex medical matter such as the diagnosis or etiology of a current disability, undiagnosed illness, or medically unexplained chronic multi-symptom illness.  The VHA examiner clearly took into account the Veteran's complaints and contentions and arrived at a medical conclusion contrary to the Veteran's claim--specifically attributing the Veteran's claimed hip, knee, neck, back and shoulder pains to known clinical diagnoses, none of which is a qualifying illness as defined by 38 C.F.R. § 3.317.  The Board relies on the VHA expert's opinion in this case as it is based on objective evidence and the clinician's medical expertise.

In short, the Board finds that the Veteran's claimed symptoms of hip, knee, neck, back and shoulder pains have been attributed to clinical diagnoses that are not qualifying chronic disabilities under § 1117.  Thus, the theory that the Veteran has an undiagnosed illness or a medically unexplained chronic multi-symptom illness manifested by hip, knee, neck, back and/or shoulder pains that is related to his service in Southwest Asia does not have merit.  For all the foregoing reasons, the Board finds that the Veteran's claim of service connection for a disability manifested by hip, knee, neck, back and/or shoulder pains under 38 C.F.R. § 3.317 must be denied.

The Board notes, however, that in cases where a Veteran seeks service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, upon review of the evidence of record, the Board finds that the evidence weighs against a finding that any current hip, neck, knee, and/or low back disability is etiologically linked to military service.  As discussed, the VHA expert has opined that it is less likely than not that any current hip, neck, knee, and/or low back disability or associated symptomatology is related to service.  The VHA clinician clearly indicated that a review of the evidence of record contained no support for a finding that any current hip, neck, knee, and/or low back disability was related to service.  The VHA clinician acknowledged the Veteran's left knee injury sustained in service, but determined that his pain from that injury had resolved without residual disability.  The VHA expert additionally provided reasoning for her opinion that the Veteran's avascular necrosis was related to his sustained alcohol use, pointing out the Veteran's history of alcohol abuse.  In this regard, the Board notes that the law precludes disability compensation for alcohol or drug abuse on a direct basis.  See 38 U.S.C.A. §§ 105(a), 1110 (West 2002).  Compensation may, however, be paid "for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability."  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Here, the Veteran has not been shown to have a service-connected disability that caused or contributed to his alcohol abuse, nor has the Veteran alleged that his alcohol abuse is related to a service-connected disability.  Accordingly, the Veteran's avascular necrosis may not be compensated.

Regarding the Veteran's diagnosed cervical strain, the Veteran's STRs fail to disclose evidence of a neck injury or complaints of neck pain or other symptoms.  The Veteran similarly failed to disclose neck pain on an April 2003 SSA questionnaire and during a February 2008 SSA examination, and he denied any history of trauma to the neck during the January 2009 VA examination.  The Board finds that this evidence, along with the VHA expert's opinion that the Veteran's cervical strain was a relatively recent injury precludes a finding of service connection as two crucial elements of service connection have not been shown.  See Davidson, supra (service connection requires evidence of an in-service event, injury or disease and a nexus between the claimed in-service disease or injury and the present disability); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability that still exists currently).

The Board also finds probative the VHA clinician's negative nexus opinion with regard to the Veteran's hyperparathyroid metabolic bone disease, which she found to be the cause of the Veteran's knee and low back pain, as she adequately described how alcohol-induced pancreatitis would cause intestinal malabsorption syndrome leading to hyperparathyroid metabolic bone disease, pointing out the evidence of record that supported her findings in this regard.  Again, any disability attributable to alcohol abuse may not be compensated where the underlying alcohol abuse is not due to a service-connected disability.  See Allen, supra.  Further, there is no support for finding that a diagnosed low back strain is related to service.  Notably, even if the Veteran's complaints of back pain since service are deemed credible, the cause of the Veteran's back pain has been identified as hyperparathyroid metabolic bone disease.

The Board acknowledges the VHA expert's indication that the some of the Veteran's back pain may be attributable to diabetic microangiopathy.  However, the basis of her opinion in this regard is somewhat unclear as it appears as though the her opinion is based on the assumption that the Veteran confused back pain with buttock pain.  Without further explanation for why it was felt as though the Veteran may have confused the source of his pain, the Board cannot accept the VHA expert's opinion in this regard.  Further, a review of the record does not reveal a continued diagnosis of diabetic microangiopathy.  

In sum, the Board finds no basis upon which to award service connection for any disability manifested by hip, back, neck, and/or knee pain as the evidence fails to support a nexus between the Veteran's diagnosed hip, back, neck, and/or knee disabilities and service.  See Davidson, supra.  In so concluding, the Board finds particularly probative the VHA examiner's opinion as it based on an extensive review of the record and her expertise as a medical professional.  Accordingly, the Board finds that service connection for a disability manifested by hip, back, neck, and/or knee pain must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

The Board has also considered the notations of arthritis established by x-rays findings.  While regulations allow for a presumption of service incurrence when arthritis is manifested to a compensable degree within a year of separation of active military service, there has been no indication in the record that it was so manifested.  38 C.F.R. §§ 3.307, 3.309.  Further, the VHA expert stated that the osteoarthritic changes in the hips are a consequence of the Veteran's avascular necrosis

Despite finding no basis upon which to award service connection for a disability manifested by hip, back, neck, and/or knee pain, the Board concludes that, when reasonable doubt is resolved in favor of the Veteran, the evidence supports a grant of service connection for bilateral shoulder adhesive capsulitis on a secondary basis.  See Allen, 7 Vet. App. at 448; 38 C.F.R. § 3.310.  Notably, the VHA expert attributed the Veteran's complained-of bilateral shoulder pain to adhesive capsulitis, which she in turn related to the Veteran's diabetes mellitus, a disability that has been service connected and as evaluated as 100 percent disabling since October 1, 2002.  There is no indication that the VHA expert failed to consider any piece of relevant evidence before providing her favorable opinion and the Board also finds no reason to discount the medical opinion based on the clinician's expertise and qualifications as a medical professional.  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for adhesive capsulitis of the left and right shoulder is warranted on a secondary basis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to service connection for a disability of the right or left hip manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.

Entitlement to service connection for a disability of the right or left knee manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.

Entitlement to service connection for a disability of the neck manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.

Entitlement to service connection for a disability of the low back manifested by pain, to include as a qualifying chronic disability resulting from an undiagnosed illness, is denied.

Service connection for adhesive capsulitis of the right shoulder secondary to diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for adhesive capsulitis of the left shoulder secondary to diabetes mellitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


